          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

DONTA VIOUS HENDERSON                                               PLAINTIFF

v.                     No: 3:19-cv-267 DPM

MIKE ALLEN, Sheriff, Crittenden
County Detention Facility; R. C.
COLEMAN, Administrator, Crittenden
County Detention Facility; HINES,
Lieutenant, Crittenden County
Detention Facility; CODY, Sergeant,
Crittenden County Detention Facility                            DEFENDANTS

                           JUDGMENT

     Henderson's complaint is dismissed without prejudice.


                                    D .P. Marshall       fr.
                                    United States District Judge

                                      JO   Oc:~tt,,,._ ;;i.oI   7
